Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 01/07/2021. Claims 2, 4, 5 have been amended. Claims 1, 3 have been cancelled. Claims 2, 4, 5 are presented for examination. Claims 2, 4, 5 are independent claims.

Response to Arguments 
Applicant’s arguments with respect to claim(s) 2, 4, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al (US 2015/0230107 A1) in view of Yamada (US 2015/0215826 A1).

Consider claim 2
Chiba teaches a communication system comprising: a communication terminal (Chiba fig 1 UE 100); and at least one base station that configures a plurality of cells for performing radio communication with the communication terminal, wherein the plurality of cells include: a first cell (Chiba fig 1 MeNB 115); a second cell that provides a first dual connectivity along with the first cell (Chiba fig 1 step 0 par 0033 S-SeNB and MeNB in dual connection with UE); and a third cell that provides a second dual connectivity along with the first cell (Chiba fig 1 step 12 par 0041 T-SeNB and MeNB in dual connection with UE), and the communication terminal is configured to keep a connection with the first cell while the communication terminal performs a handover from the second cell to the third cell for shifting from the first dual connectivity to the second dual connectivity (Chiba par 0034 the handover is only the change from the S-SeNB to the T-SeNB. Chiba fig 1 steps 4-11 continue with the handover. Chiba fig 1 step 12 shows after change from S-SeNB to T-SeNB, the connection to MeNB is still maintained), while the communication terminal performs the handover from the second cell to the third cell (Chiba par 0034 cell change from S-SeNB 105 to T-SeNB 110), the second cell or the third cell prohibits or rejects a request from the first cell for changing a configuration of a bearer, so that the configuration is not changed (Chiba fig 1 step 2 par 0034 MeNB generates a SeNB change request to T-SeNB {request from the first cell}, the request comprises bearer information served by S-SeNB {configuration of a bearer}. Chiba fig 1 step 3-4 par 0035-0036 the bearers that cannot be handed to the T-SeNB {rejected by the third cell} are remapped, thus those bearers are not changed).
However, Chiba does not specifically teach a configuration of a bearer that has been configured using the first cell. Yamada discloses a configuration of a bearer that has been configured using the first cell (Yamada fig 11 par 0189 in dual connection, it is the primary cell MeNB that controls the configuration of a bearer in the secondary cell SeNB). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Chiba with Yamada by adding the method of the enabling the primary cell MeNB to control the configuration of a bearer in the secondary cell SeNB in dual connection as taught by Yamada where the configuration of a bearer in the secondary cell SeNB is the bear served by the source SeNB of Chiba. The motivation to combine Chiba and Yamada is to enhance the efficient use of radio resources as discussed by Yamada. 

Consider claim 4
Chiba teaches a communication terminal (Chiba fig 1 UE 100) that is used in a communication system comprising the communication terminal (Chiba fig 1 UE 100), and at least one base station that configures a plurality of cells for performing radio communication with the communication terminal, wherein the plurality of cells include: a first cell (Chiba fig 1 MeNB 115); a second cell that provides a first dual connectivity along with the first cell (Chiba fig 1 step 0 par 0033 S-SeNB and MeNB in dual connection with UE); and a third cell that provides a second dual connectivity along with the first cell (Chiba fig 1 step 12 par 0041 T-SeNB and MeNB in dual connection with UE), and the communication terminal is configured to keep a connection with the first cell while the communication terminal performs a handover from the second cell to the third cell for shifting from the first dual connectivity to the second dual connectivity (Chiba par 0034 the handover is only the change from the S-SeNB to the T-SeNB. Chiba fig 1 steps 4-11 continue with the handover. Chiba fig 1 step 12 shows after change from S-SeNB to T-SeNB, the connection to MeNB is still maintained), while the communication terminal performs the handover from the second cell to the third cell (Chiba par 0034 cell change from S-SeNB 105 to T-SeNB 110), the second cell or the third cell prohibits or rejects a request from the first cell for changing a configuration of a bearer, so that the configuration is not changed (Chiba fig 1 step 2 par 0034 MeNB generates a SeNB change request to T-SeNB, the request comprises bearer information served by S-SeNB {configuration of a bearer that has been configured using the first cell}. Chiba fig 1 step 3-4 par 0035-0036 the bearers that cannot be handed to the T-SeNB {rejected by the third cell} are remapped, thus those bearers are not changed).
However, Chiba does not specifically teach a configuration of a bearer that has been configured using the first cell. Yamada discloses a configuration of a bearer that has been configured using the first cell (Yamada fig 11 par 0189 in dual connection, it is the primary cell MeNB that controls the configuration of a bearer in the secondary cell SeNB). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art 

Consider claim 5
Chiba teaches a base station that is used in a communication system comprising a communication terminal (Chiba fig 1 UE 100), and at least one base station that configures a plurality of cells (Chiba fig 1 base stations MeNB, S-SeNB, T-SeNB) for performing radio communication with the communication terminal, wherein the plurality of cells include: a first cell (Chiba fig 1 MeNB 115); a second cell that provides a first dual connectivity along with the first cell (Chiba fig 1 step 0 par 0033 S-SeNB and MeNB in dual connection with UE); and a third cell that provides a second dual connectivity along with the first cell (Chiba fig 1 step 12 par 0041 T-SeNB and MeNB in dual connection with UE), the base station is configured to: determine whether a configuration of a bearer that has been configured using the first cell can be handed over from the second cell in a case where the communication terminal performs a handover from the second cell to the third cell for shifting from the first dual connectivity to the second dual connectivity (Chiba fig 1 step 2 par 0034 MeNB generates a SeNB change request to T-SeNB {request to shift first dual connectivity to second dual connectivity}, the request comprises bearer information served by S-SeNB {configuration of a bearer that has been configured using the first cell}. Chiba par 0036 responsive to response from T-SeNB, determines which bearer can and cannot be handed to T-SeNB in order to take additional actions for the bearer that cannot be handed to the T-SeNB); and decide to keep a connection between the communication terminal and the first cell during the handover when determining the configuration of the bearer can be handed over from the second cell (Chiba par 0034 the handover is only the change from the S-SeNB to the T-SeNB. Chiba fig 1 steps 4-11 continue with the handover. Chiba fig 1 step 12 shows after change from S-SeNB to T-SeNB, the connection to MeNB is still maintained), and while the communication terminal performs the handover from the second cell to the third cell, the second or the third cell prohibits or rejects a request from the first cell for changing a configuration of a bearer, so that the configuration is not changed (Chiba fig 1 step 3-4 par 0035-0036 the bearers that cannot be handed to the T-SeNB {rejected by the third cell} are remapped, thus those bearers are not changed).
However, Chiba does not specifically teach a configuration of a bearer that has been configured using the first cell. Yamada discloses a configuration of a bearer that has been configured using the first cell (Yamada fig 11 par 0189 in dual connection, it is the primary cell MeNB that controls the configuration of a bearer in the secondary cell SeNB); the first cell and the second cell are configured by the base station or another base station, and the third cell is configured by the base station (Yamada par 0142 in deployment configuration, that the MeNB and SeNBs can be the same eNB. Thus a same eNB can configure the first cell, second cell, and third cell). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Chiba with Yamada by adding the method of the enabling the primary cell MeNB to control the configuration of a bearer in the secondary cell SeNB in dual connection and the configuration of the cells by one eNB as taught by Yamada where the configuration of a bearer in the secondary cell SeNB is the bear served by the source SeNB of Chiba. The motivation to combine Chiba and Yamada is to enhance the efficient use of radio resources as discussed by Yamada. 

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649